 


114 HR 1328 IH: Denying Amnesty Bonuses Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1328 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Schweikert (for himself, Mr. Zinke, Mr. Mulvaney, Mr. Roe of Tennessee, Mr. Jones, Mr. Buck, Mr. Lance, Mr. Gosar, Mr. Guinta, Mr. Olson, Mr. Cook, Mr. Duncan of South Carolina, Mr. Austin Scott of Georgia, Mr. Huizenga of Michigan, Mr. Brooks of Alabama, Mr. Posey, Mr. Lamborn, Mr. Rice of South Carolina, Mr. Weber of Texas, Mr. Harris, Mr. Babin, Mr. Rouzer, Mr. Franks of Arizona, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny the earned income tax credit to any individual who received temporary deportation relief and work authorization in accordance with any program not specifically established by Act of Congress. 
 

1.Short titleThis Act may be cited as the Denying Amnesty Bonuses Act. 2.Denial of earned income tax credit to any individual who received temporary deportation relief and work authorization in accordance with any program not specifically established by Act of Congress (a)In generalSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(n)Denial of credit for taxpayers who received temporary deportation relief and work authorization under certain programsNo credit shall be allowed under this section for any taxable year to a taxpayer if the taxpayer or the taxpayer’s spouse, in any taxable year, received temporary deportation relief and work authorization in accordance with any program not specifically established by Act of Congress.. (b)Effective dateThe amendment made by this section shall apply to any return of tax, and any amendment or supplement (to any return of tax), which is filed after the date of the enactment of this Act. 
 
